Citation Nr: 0408721	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.  He was a prisoner of the German government 
from September 1944 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The veteran's claims folder has been misplaced.  The Board 
notes that the current state of the record naturally presents 
several deficiencies which require resolution prior to the 
Board's review of this case on the merits.  In this regard, 
the Board observes that the veteran underwent VA examinations 
in February and March 2003.  The examiners estimated the 
effect of particular service-connected disabilities on 
employability, but did not address the combined impact of the 
service-connected disabilities on the veteran's ability to 
work.     

Additionally, the record discloses that there may be relevant 
VA and private medical records that have not been associated 
with the claims file.  It is the opinion of the Board that an 
attempt should be made to secure these records.

Finally, the Board is unable to discern whether the veteran 
has received adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, VA is to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b).  

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should create a rebuilt claims 
folder.

2.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

3.  The RO should request the veteran to 
identify all health care providers who may 
possess additional records pertinent to his 
claim, documenting VA treatment subsequent to 
December 2003, or private treatment at any 
time since the date of claim.  With any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of 
treatment records from all sources identified 
by the veteran which have not been previously 
secured.  In addition, the veteran should be 
asked if he receives Social Security 
Administration disability benefits, and if 
so, the decision and supporting medical 
records should be obtained.

4.  The RO is requested to forward the 
veteran's claims folder to the examiners who 
conducted the February and March 2003 VA 
examinations (or suitable substitutes if they 
are unavailable) for addendums to their 
examination reports.  The examiners are 
requested again to review the claims folder 
in order to render an opinion as to whether 
it is at least as likely as not (that is, a 
probability of 50 percent or better) that the 
combined effect of all of the veteran's 
service-connected disabilities is such that 
he is unable to secure or follow a 
substantially gainful occupation.  The 
examiners should be reminded that service 
connection is currently in effect for post-
traumatic stress disorder, evaluated as 30 
percent disabling; peripheral neuropathy of 
the right upper extremity with carpal tunnel 
syndrome, evaluated as 20 percent disabling; 
peripheral neuropathy of the left upper 
extremity with carpel tunnel syndrome, 
evaluated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, 
evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, 
evaluated as 10 percent disabling; and 
traumatic arthritis of the lumbar spine, 
evaluated as 10 percent disabling.  The 
combined rating is 70 percent.  If another 
examination is deemed necessary by any 
examiner, it should be conducted.  A 
rationale for any opinion expressed should be 
included in the addendum.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this action, the 
Board intimates no opinion, legal or factual, of the 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




